 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   REBIO RONNIE TOWNSEND,                             Case No. 1:19-cv-01054-BAM (PC)
10                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AS A
11            v.                                        NON-PRISONER
12   HEMELA, et al.,                                    (ECF No. 2)
13                       Defendants.
14

15            Plaintiff Rebio Ronnie Townsend (“Plaintiff”) is a civil detainee appearing pro se in this

16   civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California

17   Welfare and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the

18   meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir.

19   2000).

20            Currently before the Court is Plaintiff’s motion for leave to proceed in forma pauperis,

21   filed August 1, 2019. (ECF No. 2.) Examination of these documents reveals that Plaintiff is

22   unable to afford the costs of this action. Accordingly, the motion to proceed in forma pauperis,

23   (ECF No. 2), is GRANTED.

24
     IT IS SO ORDERED.
25

26      Dated:      September 13, 2019                         /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
27

28
                                                       1
